Citation Nr: 1700736	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to an increased disability rating for asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1981 to January 1984, and from September 1989 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO denied service connection for low back disability, and continued a 30 percent disability rating for asthma.

The Veteran's appeal for service connection for several other disabilities has been perfected. The Veteran has requested a Board hearing on those issues, and scheduling of a hearing is pending. Those issues will be addressed separately, following the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that there are additional medical treatment records that are relevant to her claims. On remand she should be asked to identify sources of treatment for the issues on appeal, and records she identifies should be obtained. The claims file contains records of VA treatment of the Veteran as recent as July 2012. Records of more recent treatment should be obtained. 

The Veteran contends she sustained low back injury and experienced low back pain during service, and that current low back problems are related to the problems in service. Her service treatment records reflect that in March 1994 she sought treatment for severe low back pain with onset after lifting heavy objects. Post-service medical records reflect reports of low back pain and imaging findings of degenerative disc disease. She has not had a VA medical examination that addressed the low back issue. In March 2010, the RO indicated that she did not report for a scheduled examination; but her file claims file does not contain documentation that an examination of the back was scheduled and she was informed. The Board is remanding the issue for an examination of her back with file review and opinion regarding the likely etiology of current back disability.

The Veteran contends that her asthma has continued to worsen. The most recent VA respiratory examination was in October 2009. VA treatment records from September 2011 reflect prescription of the oral corticosteroid prednisone. The frequency of systemic corticosteroid use is a factor in the rating of asthma. See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015). The Board is remanding the asthma rating issue for a new examination to obtain current findings and current treatment history.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify sources of any treatment for her low back disability and her asthma. Obtain records of the treatment the Veteran identifies and associate those records with her claims file.

2. Obtain records of all VA outpatient and inpatient treatment of the Veteran from August 2012 through the present. Associate those records with her claims file.



	(CONTINUED ON NEXT PAGE)


3. Schedule the Veteran for a VA examination to address the nature and etiology of current low back disability. Provide the claims file to the examiner for review. Ask the examiner to review the file and examine the Veteran and provide diagnoses for any current low back disorders. Ask the examiner, for each current low back disorder, to provide an opinion as to whether it is at least as likely as not that the disorder is related to events in service, including low back pain treated in 1994. Ask the examiner to explain the rationale for his or her opinions.

4. Schedule the Veteran for a VA respiratory disorders examination to address the extent and effects of her asthma. Provide the claims file to the examiner for review. Ask the examiner to review the file. Ask the examiner to record, based on treatment records and the Veteran's account, the history of treatment for her asthma, including frequency of treatment visits and types and frequency of medications, including any systemic corticosteroids, systemic high dose corticosteroids, or immuno-suppressive medications. Ask the examiner to perform an examination of the Veteran that includes relevant testing, and to report the results of pulmonary function tests (PFTs).

5. Thereafter, review the expanded record and reconsider the claims for service connection for low back disability and an increased disability rating for asthma. If any of those claims is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


